UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4902



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CURTIS DAVIS, JR., a/k/a Billy Dee,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Patrick Michael Duffy, District
Judge. (CR-03-391)


Submitted:   January 26, 2007          Decided:     February 20, 2007


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William N. Nettles, Columbia, South Carolina, for Appellant.
Jonathan S. Gasser, United States Attorney, Carlton R. Bourne, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Curtis   Davis,       Jr.,    was    found   guilty      by    a    jury   of

conspiracy to possess with intent to distribute and distributing

five kilograms or more of cocaine and fifty grams or more of

cocaine   base    (Count      1)    and    money     laundering   under          18   U.S.C.

§ 1956(a)(1) (2000) (Count 11).               Adopting the recommendations in

the presentence report, the district court sentenced Davis to a

life sentence for Count 1 and a 240-month concurrent sentence for

Count 11.      At the sentencing hearing, the district court stated

that, even if the Federal Sentencing Guidelines were to be found

“nonbinding,”     it    would       give     Davis    an   identical        alternative

sentence.     (J.A.    59).         The    court   referenced     the       18    U.S.C.A.

§   3553(a)    (West   2000     &    Supp.    2006)    factors    in    its       criminal

judgment.     On appeal, Davis alleges he was sentenced in violation

of Blakely v. Washington, 542 U.S. 296 (2004), and United States v.

Booker, 543 U.S. 220 (2005).                 For the reasons that follow, we

affirm.

            Davis alleges that he was sentenced based on facts not

found by the jury or admitted by him in violation of Blakely and

Booker. Because Davis timely objected on this basis in the district

court, we review his claim for harmless error.*                   United States v.

Rodriguez, 433 F.3d 411, 415-16 (4th Cir. 2006); United States v.



      *
      We offer no criticism of the district judge, who followed the
law and procedure in effect at the time Davis was sentenced.

                                           - 2 -
Mackins, 315 F.3d 399, 405 (4th Cir. 2003).    We find no harmless

error, however, as the district court stated it would have given

Davis an identical sentence even if the Sentencing Guidelines were

found to be advisory.    United States v. Shatley, 448 F.3d 264,

267-68 (4th Cir.), cert. denied, 127 S. Ct. 310 (2006) (holding that

in light of district court’s finding that it would impose an

identical alternative sentence, any Sixth Amendment Booker error was

harmless).

          Accordingly, we affirm Davis’ sentence. We dispense with

oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 3 -